DETAILED ACTION
Claims 1-3, 5-9 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under JP 2019-094824 filed on 5/20/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Hayashi Reference (US 2020/0234067 A1) and the Xu Reference (US 2015/0286883 A1).

Hayashi relates to a number-of-occupants detection system includes an image correction unit that generates a corrected image based on an image generated by an imaging unit that images a vehicle traveling on a road having a plurality of lanes by executing correction processing on the image for reducing blurring of a subject captured in the image using a parameter according to a position where the vehicle travels, and a count unit that counts the number of occupants of the vehicle using the corrected image generated by the image correction unit (See Hayashi Abstract).
Xu teaches a system and method that includes training a classifier using uniquely defined landmark points along the windshield region based on an elastic deformation model. The deformation model uses mixtures of trees with a shared pool of parts and can be globally optimized with dynamic 

The following is an examiner's statement of reasons for allowance: Hayashi, Xu, nor other relevant art or combination of relevant art, teaches a vehicle monitoring system and method comprising: at least one camera; and a server that is communicably connected to a client terminal, wherein the camera performs capturing video data of a vehicle while sequentially switching between a first capturing condition and a second capturing condition, the first capturing condition including an image parameter for capturing a number provided on the vehicle entering an angle of view of the camera, and the second capturing condition including an image parameter for capturing a face of an occupant in the vehicle, and transmits, to the server, a first captured video under the first capturing condition and a second captured video under the second capturing condition, and wherein the server arranges reproduction screens for the first captured video and the second captured video that are reproduceable in the client terminal, and displays the reproduction screens on the client terminal based on the first captured video and the second captured video, and wherein the image parameter in the first capturing condition is an exposure time equal to or less than a first reference value or a gain value equal to or smaller than a second reference value, and the image parameter in the second capturing condition 
Further, the following is also an examiner's statement of reasons for allowance: Hayashi, Xu, nor other relevant art or combination of relevant art, teaches a vehicle monitoring system comprising: at least one camera; and a server that is communicably connected to a client terminal, wherein the camera performs capturing video data of a vehicle while switching a first capturing condition including an image parameter for capturing a number provided on the vehicle entering an angle of view of the camera, and a second capturing condition including an image parameter for capturing a face of an occupant in the vehicle, and transmits, to the server, a first captured video under the first capturing condition and a second captured video under the second capturing condition, and wherein the server arranges reproduction screens for the first captured video and the second captured video that are reproduceable in the client terminal, and displays the reproduction screens on the client terminal based on the first captured video and the second captured video, wherein, in a case where an instruction for updating the image parameter in the first capturing condition or the second capturing condition is received in response to a user's operation on the client terminal on which a reproduction screen for the first captured video and a reproduction screen for the second captured video are displayed, the server sends the instruction for updating the image parameter to the camera, and wherein the camera updates a corresponding image parameter in response to the instruction for updating the image parameter
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483